Dore, J.
(dissenting). Tbe referee’s basic finding was clearly erroneous and not supported by the evidence. There was no actual sale or transfer of tbe premises in 1935. Yet her conclusions in the referee’s original and supplemental report are identical even after the error was revealed. The determination of value herein was ultimately upon the basis of a single alleged prior sale and was shown to be without basis in fact. The premises were assessed in 1935 and 1936 for $290,000. The value was at least in excess of the mortgage indebtedness and the judgment and order in so far as appealed from should be reversed.
Judgment, and order so far as appealed from, affirmed, with costs.